Exhibit 10.60

 

COMMON STOCK PURCHASE AND OPTION AGREEMENT

 

(as amended through December 20, 2013)

 

THIS COMMON STOCK PURCHASE AND OPTION AGREEMENT (this “Agreement”) is made and
entered into as of October 14, 2013 (as amended December 20, 2013), by and among
Globalstar, Inc., a Delaware corporation (the “Company”), Thermo Funding Company
LLC, a Colorado limited liability company (“TFC”), and Thermo Funding II LLC, a
Colorado limited liability company (“TFII,” and collectively with TFC,
“Thermo”).

 

WHEREAS, the Company entered into an Exchange Agreement, dated as of May 20,
2013 (the “Exchange Agreement”), with certain holders of the Company’s 5.75%
Convertible Senior Notes due 2028;

 

WHEREAS, the Company is a party to a COFACE Facility Agreement dated as of
June 5, 2009 (as amended, the “COFACE Agreement”), between, among others, the
Company, BNP Paribas as the Security Agent and the COFACE Agent (“Paribas”) and
the lenders thereunder (the “Lenders”), pursuant to which the Company has
borrowed approximately $586.3 million;

 

WHEREAS, to obtain the consent of Paribas and the Lenders to the transactions
contemplated by the Exchange Agreement, the Company and Thermo entered into an
Equity Commitment, Restructuring and Consent Agreement dated as of May 20, 2013
(the “Consent Agreement”) by and among the Company, the Lender, the domestic
subsidiaries of the Company, Paribas and the Lenders;

 

WHEREAS, Section 2(a) of the Consent Agreement requires Thermo to agree to
provide certain funds to the Company under the conditions set forth therein;

 

WHEREAS, the Company and certain of its subsidiaries have entered into a Global
Deed of Amendment and Restatement dated July 31, 2013, as amended by a Deed of
Amendment dated August 22, 2013 (the “GARA”), with Paribas and the Lenders,
pursuant to which the COFACE Agreement has been amended and restated effective
August 22, 2013;

 

WHEREAS, in connection with its obligations under the Consent Agreement and as
required by the GARA, on July 29, 2013, and August 19, 2013 (the “Prior Funds
Advance Period”), Thermo advanced $6.0 million and $6.5 million, respectively
(the “Prior Funds”), to the Company for the purchase of shares of non-voting
common stock of the Company (“Common Stock”) at a price to be determined;

 

WHEREAS, during the Prior Funds Advance Period, the Company’s voting common
stock (“Voting Stock”) traded at a price of between $0.57 and $0.65 per share;

 

1

 

 

WHEREAS, during the Prior Funds Advance Period, the Company sought to raise
additional capital of at least $20 million, and was not able to obtain interest
from third party investors in purchasing sufficient additional capital at a
price equal to or greater than $0.52 per share (before advisory fees);

 

WHEREAS, in August 2013, Thermo was the only known party willing to fund at
least $20 million at a price of $0.52 per share; and

 

WHEREAS, the Company and Thermo each desires to agree upon the price per share
for the purchase of Common Stock for which Thermo has provided the Prior Funds
and the grant of the First Option and the Second Option (each as defined below).

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

 

ARTICLE I

PURCHASE

 

Section 1.1           Purchase. Under the terms and subject to conditions hereof
and in reliance upon the representations, warranties and agreements contained
herein:

 

(a) The Company hereby agrees to sell, and Thermo hereby agrees to purchase,
24,038,461 shares of Common Stock (the “Initial Shares”) at a price of $0.52 per
share in cash, payment of which has been made by Thermo’s delivery of the Prior
Funds to the Company, plus the grant of the First Option and the Second Option
(each as defined below).

 

(b) Promptly after the execution of this Agreement, the Company shall deliver
the Initial Shares to Thermo.

 

Section 1.2           Options. Under the terms and subject to conditions hereof
and in reliance upon the representations, warranties and agreements contained
herein:

 

(a) At any time and from time to time, on or before November 28, 2013, the
Company, through the Special Committee (as defined in Section 1.3), may, at its
sole option and by written notice to Thermo (which written notice shall be given
no later than three days prior to the date of purchase as set forth in such
notice), designate a date, time and place (each such purchase, a “Closing” and
each such date, a “Closing Date”) upon which the Company shall sell to Thermo,
and Thermo shall purchase from the Company, additional shares of Common Stock
(“First Additional Shares”) at a purchase price of $0.52 per share, payment for
which shall be made by wire transfer of immediately available funds, in an
amount equal to the number of First Additional Shares to be purchased on such
Closing Date multiplied by $0.52, to an account designated by the Company;
provided, however, that the number of First Additional Shares to be sold
pursuant to this Section 1.2(a) shall not exceed, $13,500,000 in the aggregate,
or 25,961,538 shares of Common Stock (such right of the Company set forth in
this Section 1.2(a) is referred to herein as the “First Option”). In the event
of a stock split, reverse stock split, stock dividend or other similar event,
the number of shares and purchase price therefor set forth in this Section
1.2(a) shall be appropriately adjusted.

 

2

 

  

(b) At any time and from time to time, on or following such date as all of the
First Additional Shares that may be purchased under Section 1.2(a) have been
purchased, and on or before March 31, 2014, the Company, through the Special
Committee, may, at its sole option and by written notice to Thermo (which
written notice shall be given no later than three days prior to the date of
purchase as set forth in such notice), designate a date, time and place (each
such purchase, a “Closing” and each such date, a “Closing Date”) upon which the
Company shall sell to Thermo, and Thermo shall purchase from the Company,
additional shares of Common Stock (“Second Additional Shares,” and, together
with the Initial Shares and the First Additional Shares, the “Shares”) at a
purchase price per share equal to the Second Additional Shares Purchase Price
(as defined in Section 1.2(d) below) for such Closing Date, payment for which
shall be made by wire transfer of immediately available funds, in an amount
equal to the number of Second Additional Shares to be purchased on such Closing
Date multiplied by the Second Additional Shares Purchase Price for such Closing
Date, to an account designated by the Company; provided, however, that the
aggregate purchase price for the Second Additional Shares to be sold pursuant to
this Section 1.2(b) shall not exceed $11,500,000 (such right of the Company set
forth in this Section 1.2(b) is referred to herein as the “Second Option”).

 

(c) At each Closing Date and upon payment therefor, the Company shall deliver
the First Additional Shares or Second Additional Shares, as applicable, to
Thermo.

 

(d) For purposes of Section 1.2(b), the “Second Additional Shares Purchase
Price” on any Closing Date for the purchase of Second Additional Shares shall be
85% of the average of the Closing Price for the ten trading days immediately
preceding the date the Company gives written notice to Thermo pursuant to
Section 1.2(b) of such Closing Date. The “Closing Price” on any trading day
shall be the Close/Last sale price for the Voting Stock on the principal
national securities exchange upon which the Voting Stock then trades or, if the
foregoing does not apply, the Close/Last sale price for the Voting Stock in the
over-the-counter market on the electronic bulletin board for the Voting Stock,
or, if no such Close/Last sale price is reported, the average of the highest
closing bid price and the lowest closing ask price of any of the market makers
for the Voting Stock as reported by OTC Markets, Inc. or similar organization.
If the Closing Price cannot be calculated for the Voting Stock on such date on
any of the foregoing bases, the Closing Price of such security on such date
shall be the fair market value of a share of Voting Stock as mutually determined
by Thermo and the Special Committee.

 

3

 

  

Section 1.3           Action by the Special Committee. The special committee of
the board of directors of the Company, as formed on July 30, 2013, by unanimous
written consent of the board of directors of the Company for the purpose of
reviewing transactions between the Company and Thermo, is referred to herein as
the “Special Committee.” The Special Committee shall have full power and
authority to exercise the First Option and the Second Option on behalf of the
Company, to give notice of such exercise on behalf of the Company, and to take
such other actions on behalf of the Company as are set forth above, or are with
respect to the matters set forth in this Agreement and are necessary,
appropriate, or not inconsistent with the terms of this Agreement.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Thermo as follows:

 

Section 2.1           Authority Relative to this Agreement. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has the requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by the Company’s board of directors, and no other corporate
or stockholder proceedings on the part of the Company are necessary to authorize
this Agreement or for the Company to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the other
parties hereto, constitutes the valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

Section 2.2           Approvals. No consent, approval, authorization or order
of, or registration, qualification or filing with any court, regulatory
authority, governmental body (a “Governmental Entity”) or any other third party
(each, an “Approval”) is required to be made or obtained by the Company or any
of its subsidiaries for the execution, delivery or performance by the Company of
this Agreement or the consummation by the Company of the transactions
contemplated hereby, other than those that have been obtained or those for which
consents are being obtained, and except for filings required by the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or any state securities
laws, other matters where the failure by the Company to make or obtain any
Approval would not be material to the business of the Company and its
subsidiaries, taken as a whole.

 

4

 

  

Section 2.3           Non-Contravention.

 

(a)           The performance by the Company of its obligations under this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, (i) any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) the provisions of the
organizational documents of the Company or any of its subsidiaries or (iii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties; except in the case of clauses (i) or (iii) above, as would not
be material to the business of the Company and its subsidiaries, taken as a
whole, or as publicly disclosed in any filing by the Company under the Exchange
Act.

 

(b)           Neither the Company nor any of its subsidiaries is (i) in
violation of the provisions of its organizational documents or (ii) in default
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject (other
than any default identified in the Exchange Agreement), except in the case of
clause (ii) above, as would not be material to the business of the Company and
its subsidiaries, taken as a whole, or as publicly disclosed in any filing by
the Company under the Exchange Act.

 

Section 2.4           Capitalization; Issuance. The authorized capital stock of
the Company is 1,700,000,000 shares, of which 1,600,000,000 shares have been
designated as common stock, 704,992,231 of which shares were issued and
outstanding immediately prior to the date hereof. All of the issued shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable. All of the issued shares of capital stock
of each material subsidiary of the Company have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except as publicly disclosed in any filing by the Company under the
Exchange Act. All corporate action has been taken such that the Shares issuable
under this Agreement, when issued and delivered in accordance with the
provisions of this Agreement, will have been duly and validly authorized, fully
paid and non-assessable.

 

Section 2.5           Securities Laws. The Company is current in its filings of
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (the “SEC”) pursuant to
the reporting requirements of the Exchange Act and such filings are in material
compliance with the Exchange Act.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THERMO

 

Thermo represents and warrants to the Company, as follows:

 

Section 3.1           Existence; Authorization. Thermo is duly organized and
validly existing under the laws of its jurisdiction of organization. The
execution, delivery and performance by Thermo of this Agreement and the
consummation of the transactions contemplated hereby are within Thermo’s powers
and have been duly authorized by all necessary action on the part of Thermo.
This Agreement has been duly executed by Thermo and constitutes a valid and
binding agreement of Thermo.

 

5

 

  

Section 3.2           Non-Contravention; Approvals. The execution, delivery and
performance by Thermo of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of Thermo or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Thermo or any of its
properties or (ii) require any consent or other action by any person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Thermo under any
provision of any agreement or other instrument binding upon Thermo. The
execution, delivery and performance by Thermo of this Agreement and the
consummation of the transactions contemplated hereby do not require any Approval
that has not been obtained.

 

Section 3.3           Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by and on behalf of Thermo or any of its affiliates.

 

Section 3.4           Securities Laws. Thermo is participating in this Agreement
and acquiring the Shares for its own account for investment purposes only and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Thermo does not have a present
arrangement to effect any distribution of the Shares to or through any person or
entity; provided, however, that by making the representations herein, Thermo
does not agree to hold any of the Shares for any minimum or other specific term
and reserves the right to dispose of the Shares at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.

 

Section 3.5           Restricted Securities; Reliance on Exemptions. Thermo
acknowledges that the Shares are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and, thus, are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Thermo further understands that the Company is relying in part
upon the truth and accuracy of, and Thermo’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Thermo set forth herein in order to determine the availability of such
exemptions and the eligibility of Thermo to acquire the Shares.

 

6

 

  

ARTICLE IV

ADDITIONAL AGREEMENTS

 

Section 4.1           Commercially Reasonable Efforts; Further Assurances. The
parties shall each cooperate with each other and use (and shall cause their
respective subsidiaries to use) their respective commercially reasonable efforts
to promptly take or cause to be taken all necessary actions, and do or cause to
be done all things, necessary, proper or advisable under this Agreement and
applicable laws to consummate and make effective all the transactions
contemplated by this Agreement as soon as practicable after the date of this
Agreement. The failure of any party to perform the actions contemplated by this
Agreement shall not impair the rights and obligations of any party under this
Agreement, and notwithstanding any such failure, except as specifically set
forth in this Agreement, the parties shall endeavor in good faith to consummate
the transactions contemplated by this Agreement upon the terms set forth herein.

 

Section 4.2           Voting Restrictions. In accordance with the terms of
existing obligations of the Company and Thermo, Thermo shall not exercise any
right to vote the Shares in the election of directors of the Company as long as
Thermo and its affiliates own 70% or more of the voting common stock of the
Company.

 

Section 4.3           Transfer Restrictions.

 

(a)           Thermo covenants that the Shares will be disposed of only pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of the Shares
other than pursuant to an effective registration statement or to the Company, or
pursuant to Rule 144, the Company may require the transferor to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
such legal opinion, except to the extent that the transfer agent requests such
legal opinion, any transfer of Shares by Thermo to an affiliate of Thermo,
provided that the transferee certifies to the Company that it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and provided that
such affiliate does not request any removal of any existing legends on any
certificate evidencing the Shares.

 

(b)            Thermo agrees to the imprinting, until no longer required by this
Section 4.3(b), of the following legend on any certificate evidencing any of the
Shares:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

7

 

  

Certificates evidencing the Shares, if any, shall not be required to contain
such legend or any other legend (i) while a registration statement covering the
resale of the Shares is effective under the Securities Act, (ii) following any
sale of such Shares pursuant to Rule 144 if the holder provides the Company with
a legal opinion reasonably acceptable to the Company to the effect that the
Shares can be sold under Rule 144, (iii) if the Shares are eligible for sale
without any volume limitation under Rule 144, or (iv) if the holder provides the
Company with a legal opinion reasonably acceptable to the Company to the effect
that the legend is not required under applicable requirements of the Securities
Act (including controlling judicial interpretations and pronouncements issued by
the Staff of the SEC).

 

(c)           The Company will not object to and shall permit (except as
prohibited by law) Thermo to pledge or grant a security interest in some or all
of the Shares in connection with a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement, and if required under the terms of such arrangement, the Company will
not object to and shall permit (except as prohibited by law) Thermo to transfer
pledged or secured Shares to the pledgees or secured parties. Except as required
by law, such a pledge or transfer would not be subject to approval of the
Company, no legal opinion of the pledgee, secured party or pledgor shall be
required in connection therewith (but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by Thermo
to a transferee of the pledgee), and no notice shall be required of such pledge.
Thermo acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Shares or for
any agreement, understanding or arrangement between Thermo and its pledgee or
secured party. At Thermo’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.

 

Section 4.4           Filings.  Each of Thermo and the Company shall coordinate
and cooperate with one another and shall each use commercially reasonable
efforts to comply with, and shall each refrain from taking any action that would
impede compliance with, all legal requirements and shall make all filings,
notices, petitions, statements, registrations, submissions of information,
application or submission of other documents required by any Governmental Entity
in connection with the purchase of the Shares, including, without limitation any
filings required under the Securities Act, the Exchange Act, any applicable
state or securities or “blue sky” laws and the securities laws of any foreign
country, or any other legal requirement relating to the purchase and sale of the
Shares.  Each of Thermo and the Company will cause all documents that it is
responsible for filing with any Governmental Entity to comply in all material
respects with all applicable legal requirements.

 

Section 4.5           Actions of the Special Committee.  Each of Thermo and the
Company agree that any action taken by the Special Committee on behalf of the
Company pursuant to the terms of this Agreement is an action of the Company.
Each of Thermo and the Company shall take any and all actions reasonably
necessary to preserve the Special Committee’s authority to act on behalf of the
Company pursuant to the terms of this Agreement, and neither Thermo nor the
Company shall take any action to decrease or eliminate the authority of the
Special Committee to act on behalf of the Company.


 

8

 

  

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.1           Conditions to Closing of Each Party. The obligations of
each of the parties at a Closing are subject to the fulfillment or waiver by
such party on or prior to the applicable Closing Date of each of the following
conditions:

 

(a)      No Legal Restraint. No temporary restraining order, preliminary or
permanent injunction, cease and desist order or other legal restraint or
prohibition of any governmental entity preventing the consummation of the
transactions contemplated herein shall be in effect or pending.

 

(b)      Executed Agreement. Each of the parties shall have received an executed
counterpart of this Agreement from each of the other parties.

 

Section 5.2           Conditions to Closing of Thermo. The obligations of Thermo
to the Company at a Closing pursuant to this Agreement are subject to the
fulfillment or waiver at or prior to the applicable Closing of each of the
following conditions:

 

(a)      Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for the representations and warranties qualified by materiality, which
shall be true and correct in all respects) on the date of the Closing as though
made as of such date, except to the extent expressly made as of an earlier date,
in which case as of such date.

 

(b)      Performance. All agreements and conditions contained in this Agreement
to be performed or complied with by the Company on or prior to the date of the
Closing shall have been performed or complied with by the Company in all
material respects.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1           Survival. The representations, warranties and covenants
contained in this Agreement shall survive the Closing and the purchase of the
Shares.

 

Section 6.2           Amendment and Waiver. Except as otherwise provided herein,
this Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
Any agreement on the part of any party to any waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

 

9

 

  

Section 6.3           Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

 

Section 6.4           Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.

 

Section 6.5           Successors and Assigns. Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors by operation of law and permitted assigns of the parties
hereto. Neither this Agreement nor any of the rights or obligations of any party
under this Agreement shall be assigned, in whole or in part by any party without
the prior written consent of the other parties.

 

Section 6.6           Counterparts; Third Party Beneficiaries. This Agreement
may be executed in separate counterparts each of which shall be an original and
all of which taken together shall constitute one and the same agreement. No
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations, or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.

 

Section 6.7           Remedies.

 



(a)           Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with their terms, and it is therefore
agreed that, in addition to and without limiting any other remedy or right it
may have in law or in equity, the non-breaching party will have the right
(without the requirement of posting bond) to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically each and every
one of the terms and provisions hereof. Each party hereto agrees not to oppose
the granting of such relief in the event a court determines that such a breach
has occurred, and to waive any requirement for the securing or posting of any
bond in connection with such remedy.

 

(b)           All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

 

Section 6.8           Notices. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile,
electronic mail, nationally recognized overnight courier or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below or such other address as
may hereafter be designated in writing by such party to the other parties:

 

10

 

 

If to the Company:

 

Globalstar, Inc.

300 Holiday Square Blvd.

Covington, Louisiana 70433

Telephone Number: (985) 335-1503

Facsimile: (985) 335-1900

Attention: L. Barbee Ponder

 

If to Thermo:

 

Thermo Funding Company LLC
1735 Nineteenth Street, Suite 200

Denver, Colorado 80202-1005
Attention: James Monroe III

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when delivered personally or by overnight courier
to the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers or electronic mail addresses
specified above (or at such other address or facsimile number for a party as
shall be specified by like notice). Any notice delivered by any party hereto to
any other party hereto shall also be delivered to each other party hereto
simultaneously with delivery to the first party receiving such notice.

 

Section 6.9           Governing Law; Consent to Jurisdiction. This Agreement,
and any claim, controversy or dispute arising under or related to this
Agreement, the transactions contemplated hereby and/or the interpretation and
enforcement of the rights and duties of the parties hereto, shall be governed by
and construed in accordance with the law of the State of Delaware without regard
to any applicable principles of conflicts of law. Each party to this Agreement
agrees that, in connection with any legal suit or proceeding arising with
respect to this Agreement, it shall submit to the non-exclusive jurisdiction of
the United States District Court for the District of Delaware or the applicable
Delaware state court located in Newcastle County and agrees to venue in such
courts.

 

Section 6.10           Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  GLOBALSTAR, INC.           By: /s/ L. Barbee Ponder IV     Name: L. Barbee
Ponder IV     Title: General Counsel and Vice President-Regulatory Affairs      
    THERMO FUNDING COMPANY LLC           By: /s/ James Monroe III     Name:
James Monroe III     Title: Manager           THERMO FUNDING II LLC          
By: /s/ James Monroe III     Name: James Monroe III     Title: Manager

  



12

 